     Case 2:19-cv-06182-DSF-PLA Document 122-1 Filed 04/07/21 Page 1 of 4 Page ID
                                      #:6036



 1    Shayla Myers (SBN 264054)
      Mallory Andrews (SBN 312209)
 2    LEGAL AID FOUNDATION OF LOS ANGELES
      7000 South Broadway
 3    Los Angeles, CA 90003
      Telephone: (213) 640-3983
 4    Email: smyers@lafla.org
 5           mbandrews@lafla.org

 6    Attorneys for Gladys Zepeda, Miriam Zamora,
 7    Ali El-Bey, James Haugabrook, Pete Diocson Jr.,
      Marquis Ashley, and Ktown for All
 8
      Additional Attorneys on Next Page
 9
10                       UNITED STATES DISTRICT COURT
11
12                     CENTRAL DISTRICT OF CALIFORNIA

13
14    JANET GARCIA, ET AL,                 )   CASE NO. 2:19-cv-06182-DSF-PLA
                                           )
15                                         )   [Assigned to the Hon. Paul L. Abrams
                                           )   – Courtroom 780)
16                Plaintiffs,              )
                                           )
17          v.                             )   DISCOVERY MATTER
18                                         )
      CITY OF LOS ANGELES, A               )   PLAINTIFFS’ NOTICE OF
19    MUNICIPAL ENTITY                     )   MOTION TO COMPEL
                                           )   DEFENDANT CITY OF LOA
20                                         )   ANGELES’S RESPONSE TO
                  Defendants.              )
                                           )   PLAINTIFFS’ REQUEST FOR
21                                             PRODUCTION OF DOCUMENTS
                                           )
22                                         )   (SET ONE)
                                           )
23                                         )   Hearing Date:        April 28, 2021
                                           )   Time:                10:00 a.m.
24                                         )
                                           )
25                                         )   Complaint Filed:     July 18, 2019
                                           )   Discovery Cut-off:   July 26, 2021
26                                         )   Pretrial Conf:       Feb. 14, 2022
                                           )   Trial:               March 14, 2022
27                                         )
28
     Case 2:19-cv-06182-DSF-PLA Document 122-1 Filed 04/07/21 Page 2 of 4 Page ID
                                      #:6037



 1   Catherine Sweetser (SBN 271142)
     Kristina Harootun (SBN 308718)
 2   SCHONBRUN SEPLOW HARRIS
 3   HOFFMAN & ZELDES, LLP
     11543 West Olympic Blvd.
 4   Los Angeles, CA 90064
 5   Telephone: (310) 396-0731
 6   Email:csweetser@sshhlaw.com
              kharootun@sshhlaw.com
 7
     Attorneys for Plaintiffs
 8
 9   Benjamin Allan Herbert (SBN 277356)
     William L. Smith (SBN 324235)
10   KIRKLAND & ELLIS LLP
11   555 South Flower Street
12   Los Angeles, CA 90071
     Telephone: (213) 680 8400
13   Email:benjamin.herbert@kirkland.com
14   william.smith@kirkland.com
15   Michael Onufer (SBN 300903)
16   KIRKLAND & ELLIS LLP
     2049 Century Park East
17   Los Angeles, CA 90067
18   Telephone: (310) 552-4200
     Email: michael.onufer@kirkland.com
19
20   Attorneys for Plaintiffs Ktown for All, Janet Garcia,
     Peter Diocson Jr., Marquis Ashley, Ali El-Bey, and
21   Association for Responsible and Equitable Public
22   Spending
23
24
25
26
27
28
     Case 2:19-cv-06182-DSF-PLA Document 122-1 Filed 04/07/21 Page 3 of 4 Page ID
                                      #:6038



 1   TO DEFENDANTS AND THEIR ATTORNEYS OF RECORD:
 2         NOTICE IS HEREBY GIVEN that on April 28, 2021, at 10:00 a.m., or as
 3   soon thereafter as counsel may be heard by the above-entitled Court, located at 255
 4   E. Temple Street, Los Angeles, California 90012, Courtroom 780, 7th Floor in the
 5   courtroom of the Honorable Paul L. Abrams, Plaintiff will and hereby does move
 6
     the Court for an order compelling the City to produce documents responsive to
 7
     Plaintiffs’ Requests for Production of Documents. This motion is brought on the
 8
     following grounds: Plaintiffs’ requests are relevant to the claims alleged, are time-
 9
     limited and seek the production of discrete and specific document requests. The
10
     requests are proportional to the needs of the case, given the Constitutional issues at
11
     stake, the parties’ resources and relative access to relevant information, and the
12
     importance of discovery in resolving the issues. Defendant has failed to provide
13
14   written responses that comply with Rule 34 of the Federal Rules of Civil Procedure

15   and has withheld documents that are both highly relevant and necessary to prove

16   Plaintiffs’ claims and defeat Defendant’s defenses. Plaintiffs are entitled to full
17   and complete responses to requests for production of documents and the
18   production of all relevant, responsive documents.
19         Pursuant to Local Rule 37-1, the parties’ counsel met and conferred
20   regarding this motion initially on August 25, 2020 and have had significant
21   communications and meetings thereafter. Plaintiffs have met the requirements for
22   the preparation of the joint stipulation contained in the Federal Rule of Civil
23   Procedure 37 and Local Rule 37 et al. (Declaration of Shayla Myers attached
24   thereto). The Scheduling Order is attached as Appendix A and the Amended
25   Scheduling Order is attached as Appendix B.
26
           This motion is based on this Notice of Motion, the Joint Stipulation filed
27
     herewith, the declarations of Shayla Myers and Adrian Riskin, and upon such other
28
     matters as may be presented to the Court at the time of hearing.


                                               1
     Case 2:19-cv-06182-DSF-PLA Document 122-1 Filed 04/07/21 Page 4 of 4 Page ID
                                      #:6039



 1
 2
     Dated: April 7, 2021       Legal Aid Foundation of Los Angeles,
 3                              Schonbrun Seplow Harris Hoffman and Zeldes, LLP
 4                              Kirkland & Ellis, LLP
 5
                                  By: /s/ Shayla Myers
 6                                       Shayla Myers Attorney for Plaintiffs
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          2
